    Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
                                         (Philadelphia)




MICHELE M. BURNS                              Civil Action No. 2:19-cv-01647-RBS
               Plaintiff,
            v.

FORD MOTOR CREDIT COMPANY,                    STIPULATED PROTECTIVE ORDER
LLC, TRANS UNION, LLC, EQUIFAX
INFORMATION SERVICES, LLC and
MICHAEL J. BURNS
                 Defendants.



       In order to preserve and maintain the confidentiality of certain confidential, commercial

and/or proprietary documents and information produced or to be produced by FORD MOTOR

CREDIT COMPANY LLC ("Ford Credit") or by any party in this action, it is ordered that:

       1.        Documents or information to be produced or provided by Ford Credit or by any

party in this litigation that contain confidential, commercially sensitive, private personal

information and/or proprietary information may be designated as confidential by marking or

placing the applicable notice "Subject to Protective Order," or "Confidential," or substantially

similar language on media containing the documents, on the document itself, or on a copy of the

document, in such a way that it does not obscure the text or other content of the document.

       2.        As used in this Order, the terms "documents" or "information" mean all written

material, electronic data, videotapes and all other tangible items, produced in whatever format

(e.g., hard copy, electronic, digital, etc.) and on whatever media (e.g., hard copy, videotape,

computer diskette, CD-ROM, DVD, by secure electronic transmission, hard drive or otherwise).
     Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 2 of 9




        3.      Documents or information designated as "Subject to Protective Order," or

"Confi~ential" or substantially similar language in accordance with the provisions of this Order

("Protected Documents" or ."Protected Information") shall only be used, shown or disclosed as

provided in this Order.

       4.       If a party to this lawsuit disagrees with the "Protected" designation made by Ford

Credit of any document or information, the party will notify Ford Credit in a written letter

directed to its undersigned attorneys, and identify the challenged document(s) with specificity,

including Bates-number(s) where available, and the specific grounds for the objection to the

designation.    If the objecting party and Ford Credit are unable to resolve the issue of

confidentiality regarding the challenged document(s), Ford Credit will thereafter timely apply to

the Court to set a hearing for the purpose of establishing that the challenged document(s) or

information is/are confidential. Protected Documents will continue to be treated as such pending

determination by the Court as to the confidential status.

       5.       Protected Documents and any copies thereof shall be maintained confidential by

the persons authorized to receive the documents pursuant to paragraph 6 and shall be used only

for prosecuting, defending, or attempting to settle this litigation, subject to the limitations set

forth herein.

        6.      Protected Documents shall be disclosed only to "Qualified Persons." Qualified

Persons are limited to:

                a.        Counsel of Record for the parties, and the parties;

                b.        Paralegals and staff employed by Counsel of Record and involved in the

                          preparation and trial of this action;




                                                     2
    Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 3 of 9




               c.      A vendor hired by a party to host data and maintain a database of

                       electronic data or perform other work related to the collection, review or

                       production of documents in the case;

               d.      Experts and non-attorney consultants retained by the parties for the

                       preparation and/or trial of this case, provided that no disclosure shall be

                       made to any expert or consultant who is employed by a competitor of Ford

                       Credit; and

               e.      The Court, the Court's staff, witnesses, and the jury in this case.

       7.      Any party receiving a Protected Document must make reasonable efforts to

ensure the individuals described in paragraphs 6(b), 6(c) and 6(d) above are Qualified Persons.

       8.      Before receiving access to any Protected Document or the information contained

therein, each person described in paragraphs 6(b), 6(c) and 6(d) above shall execute a "Written

Assurance" in the form contained in Exhibit A, attached hereto. The receiving patty shall retain

each such executed Written Assurance and shall keep a list identifying (a) all persons described

in paragraphs 6(b), 6(c) and 6(d) above to whom Protected Documents have been disclosed, and

(b) all Protected Documents disclosed to such persons. Each such executed Written Assurance

and list shall be submitted to counsel for Ford Credit at the termination of this litigation or upon

Order of the Court requiring production, whichever comes first. However, for consulting experts

who were not designated as testifying expe1ts, the receiving party may redact the name, address,

and signature of the consultant before disclosing the executed Exhibit A and document list for

that person. To the extent the "Qualified Persons" described in paragraph 6(d) above include

privileged non-testifying expe11 consultants, the receiving party shall retain each such executed

Exhibit A and shall keep a list identifying (a) all such non-testifying expert consultants described


                                                 3
    Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 4 of 9




in paragraphs 6(d) above to whom Protected Documents have been disclosed, and (b) all

Protected Documents disclosed to such persons. In the event that a party to this litigation seeks

to compel the production of each unredacted and executed Exhibit A for good cause, the

receiving party shall submit each unredacted and executed Exhibit A and list to the Court for in

camera inspection. Persons described in paragraph 6(b) shall be covered under the signature of

Counsel of Record.

       9.      As the Protected Documents may only be distributed to Qualified Persons,

Qualified Persons may not post Protected Documents on any website or internet accessible

document repository, excepting a vendor hosted review platform for the sole purpose of

reviewing the information for the subject case and not for any other purpose, and shall not under

any circumstance sell, offer for sale, advertise, or publicize either the Protected Documents and

the Confidential information contained therein or the fact that such persons have obtained Ford

Credit's Protected Documents and confidential infonnation.

       10.     To the extent that Protected Documents or information obtained therefrom are

used in written discovery or in the taking of depositions (including exhibits) or other pretrial

discovery or testimony and/or used as exhibits at trial, such documents or information shall

remain subject to the provisions of this Order, including any transcript pages of the deposition

testimony and/or trial testimony dealing with, referring to or referencing the Protected

Documents or information.      Designation of the portion of the transcript (including exhibits)

which contains references to Protected Documents or information shall be made (i) by a

statement to such effect on the record during the proceeding in which the testimony is received,

or (ii) by written notice served on counsel for Ford Credit and counsel of record in this litigation

within thhty (30) business days after the receipt of the draft or final transcript (whichever is


                                                 4
     Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 5 of 9




received earlier) of such proceeding (as used herein, the term "draft transcript" does not include

an ASCII or rough transcript).        However, before such thirty (30) day period expires, all

testimony, exhibits and transcripts   of depositions or other testimony shall be treated as Protected
Documents. All portions of transcripts not designed as Confidential within the time frame

provided herein shall be deemed not confidential.

        11.    If any party disagrees with the designation of all or part of a deposition transcript

designated as "Protected" pursuant to Paragraph 10 above, such party must notify the designating

party and Ford Credit's undersigned attorneys in a written letter and identify the testimony (by

line and page designation) and the specific grounds for the objection to the designation. If the

parties are unable to resolve the issue of confidentiality regarding the challenged deposition

testimony, the designating party will thereafter timely apply to the Court to set a hearing for the

purpose of establishing that the challenged deposition testimony is confidential. The designated

deposition testimony at issue, and any related exhibits, will continue to be treated as a Protected

Document pending determination by the Court as to the confidential status.

       12.     All documents that are filed with the Court that contain any portion of any

Protected Document or information taken from any Protected Document shall be filed under seal

by following the protocols for sealed filings in this Court. The parties agree that there is good

cause and there exist compelling reasons to seal the requested information. However, if a patty

believes that documents designated as Protected Documents cannot or should not be sealed,

pursuant to the protocols and rules in this Court, then the party wishing to file the materials shall

particularly identify the documents or information that it wishes to file to Ford Credit's

undersigned attorneys, in writing. The party and Ford Credit will then meet and confer, in a

good faith effort to resolve the dispute. Failing agreement, the party wishing to file the materials


                                                  5
      Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 6 of 9




must request a ruling from the Court on whether the Protected Documents in question must be

submitted under seal. Ford Credit shall have the burden of justifying that the materials must be

submitted under seal. Absent written permission from Ford Credit or a court Order denying a

motion to seal, a receiving party may not file in the public record any Protected Documents.

        13.    Within one hundred and twenty (120) days after the conclusion of this case,

counsel for the parties who received Protected Documents, including any documents that any

such party disclosed to any person described in paragraph 6(b), (c) or (d) above, shall either (a)

return to Ford Credit the Protected Documents; or (b) securely destroy the Protected Documents

and certify such destruction to Ford Credit within one hundred and fifty (150) days after the

conclusion of this case.

       14.     Inadve11ent or unintentional production of documents or information containing

confidential infom1ation that should have been designated as Protected Document(s) shall not be

deemed a waiver in whole or in part of Ford Credit's claims of confidentiality.

       15.     In the event that Ford Credit produces a document without a confidentiality

designation as permitted by this Order, the following procedures shall apply:

               a.      Ford Credit shall, within fourteen (14) days of the discovery of the

                       disclosure, notify the receiving party in writing. The party receiving such

                       notice shall promptly destroy the document, including any copies it has, or

                       return the document on request of Ford Credit. Within ten (10) days after

                       such document is returned or its destruction certified, Ford Credit will

                       produce a new version of any such document that was returned or

                       destroyed, which will contain the appropriate confidentiality designation.




                                                 6
      Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 7 of 9




                   b.     If the receiving party disputes Ford Credit's claim of confidentiality, that

                          party may move the Court to challenge the confidential designation in

                          accordance with Paragraph 4 of this Order. If the receiving party elects to

                          file such a motion, the receiving party may retain possession of the

                          document, but shall treat it in accordance with the terms of the Protective

                          Order pending resolution of the motion. If the receiving party's motion is

                          denied, the receiving party shall promptly comply with Paragraph 15(a) of

                          this Order.

        16.        This Protective Order may not be waived, modified, abandoned or terminated, in

whole or part, except by an instrument in writing signed by Ford Credit. If any provision of this

Protective Order shall be held invalid for any reason whatsoever, the remaining provisions shall

not be affected thereby.

        17.        After termination of this litigation, the provisions of this Order shall continue to

be binding. This Court retains and shall have jurisdiction over the parties and recipients of the

Protected Documents for enforcement of the provisions of this Order following te1mination of

this litigation.

        18.        This Protective Order shall be binding upon the parties hereto, upon their

attorneys, and upon the parties' and their attorneys' successors, executors, personal

representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,

employees, agents, independent contractors, or other persons or organizations over which they

have control.

        IT IS HEREBY ORDERED.




         DATED:         ;;_/1!:b
                           ,-,                      7
      Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 8 of 9




AGREED AND STIPULATED TO FOR ENTRY;
NOTICE AND HEARING ARE WAIVED:




By:tAC            ,...,r         ~
     ark A. DiAntonio, Esquire
    Mccann Law, LLC

and

Attorneys for Defendant



               uiss5rt Stokes, Esquire
              ing




                                         8
      Case 2:19-cv-01647-RBS Document 30 Filed 02/18/20 Page 9 of 9




                                           EXHIBIT A

       AFFIDAVIT OF _ _ _ _ _ _ _ _ _ _ _ _ _ __, being duly sworn

and personally appearing before the undersigned attesting officer, duly authorized by law to

administer oaths, deposes and says that the within statements are true and correct:

                                                 1.

       I have read the Stipulated Protective Order attached hereto, and I understand its terms and

meanings.

                                                2.

       I agree that my signature below submits me to the jurisdiction of the United States

District Court for the Eastern District of Pennsylvania in the above captioned case and binds me

to the provisions of the Stipulated Protective Order, including to all promises undertaken in the

Order, as if originally agreed by me.

       Further Affiant sayeth not.



       This _ _ day of _ _ _ _ _ _ _ _ _,. 2020.



                                                                  AFFIANT


SUBSCRIBED AND SWORN to before me
this_ day of _ _ _ _ _ _ _, __.



NOTARY PlJBLIC
Name:_ _ _ _ _ _ _ _ _ _ _ __
No.:_ _ _ _ _ _ _ _ _ _ _ _ __
My Commission Expires: _ _ _ _ __



                                                 9
